Appellant was adjudged a delinquent child and his punishment assessed at confinement in the State Juvenile Training School at Gatesville for a period of three years.
We have not been favored with a brief from appellant and are at some loss to ascertain upon what ground he relies to have the judgment against him set aside by this court. By complaint and information it was charged that appellant and one Willie Bell had stolen an automobile of the value of $1,250 and that said act of theft constituted the parties delinquent children, it being alleged that they were under sixteen years of age. All of the elements of theft were properly set out in the complaint and information, which seems in all respects to comply with Art. 1085, C. C. P. The evidence seems to establish beyond question that on the night of December 16, 1927, appellant and said Willie Bell stole a Buick automobile of the value of $1,250 from in front of the schoolhouse in Crosbyton and started with *Page 539 
it to New Mexico. This was proven not only by appellant's confession but was sworn to by him on this delinquency proceeding. No complaint is brought forward by bill of exception of any proceeding upon the trial. The facts show that appellant's father was present and testified at such time.
The judgment is affirmed.
Affirmed.